DETAILED ACTION
This action is responsive to the following communications: Application filed on 10/19/2021
Claims 21-40 are pending.  Claims 21, 34 and 38 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449 filed on 10/20/2021.  This IDS has been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10491020. Although the claims at issue are not identical, they are not patentably distinct from each other because  as follows:


Claims of instant application 17/504753
Claims of US 10491020
21. (New) A battery pack powered device comprising: 
a circuit configured to provide a power output, the circuit including: 
      at least one capacitor,
     a first switch connected between a battery pack and the at least one capacitor, the first switch operable to control whether power is provided from the battery pack to charge the at least one capacitor, and 
    a second switch connected between the at least one capacitor and the power output, the second switch operable to control whether power is provided from the at least one capacitor to the power output; and 
    a controller configured to control the first switch and the second switch based on a voltage of the at least one capacitor.
1. An electrical combination for powering a load device, the electrical combination comprising:
a burst circuit configured to provide power to the load device to perform a burst operation, the burst circuit including
a supercapacitor,
a first switch between a power source and the supercapacitor and operable to control whether power is provided from the power source to charge the supercapacitor, and
a second switch between the supercapacitor and the load device and operable to control whether power is provided from the supercapacitor to the load device; and
an electronic processor configured to control the first switch and the second switch based at least in part on a voltage of the supercapacitor.
22. (New) The battery pack powered device of claim 21, further comprising a motor configured to receive power from the battery pack when a load is below a threshold.
5. The electrical combination of claim 4, wherein the battery pack is operable to power a motor of the load device when a load is below a threshold, and wherein the supercapacitor is operable to power the motor of the load device when the load is above the threshold.

23. (New) The battery pack powered device of claim 22, wherein the motor is configured to receive power from the at least one capacitor when the load is greater than the threshold.
5. The electrical combination of claim 4, wherein the battery pack is operable to power a motor of the load device when a load is below a threshold, and wherein the supercapacitor is operable to power the motor of the load device when the load is above the threshold.
24. (New) The battery pack powered device of claim 21, further comprising a housing, wherein the circuit and the controller are located within the housing.
2. The electrical combination of claim 1, wherein the load device includes a housing, and wherein the burst circuit is located within the housing.
25. (New) The battery pack powered device of claim 21, wherein the controller is further configured to determine whether the voltage of the at least one capacitor is greater than or equal to a voltage threshold.
11. The electrical combination of claim 1, wherein the electronic processor is configured to:
determine that the voltage of the supercapacitor is greater than or equal to a burst voltage threshold;
control, in response to determining that the voltage of the supercapacitor is greater than or equal to the burst voltage threshold, the first switch to open to prevent power from being provided by the power source to the supercapacitor;
determine that an actuator of the load device has been actuated; and
control, in response to determining that the actuator has been actuated, the second switch to close to allow power to be provided from the supercapacitor to the load device to perform the burst operation.
26. (New) The battery pack powered device of claim 25, wherein the controller is further configured to control the first switch to prevent power from being provided to the at least one capacitor in response to determining that the voltage of the at least one capacitor is greater than or equal to the voltage threshold.
11. The electrical combination of claim 1, wherein the electronic processor is configured to:
determine that the voltage of the supercapacitor is greater than or equal to a burst voltage threshold;
control, in response to determining that the voltage of the supercapacitor is greater than or equal to the burst voltage threshold, the first switch to open to prevent power from being provided by the power source to the supercapacitor;
determine that an actuator of the load device has been actuated; and
control, in response to determining that the actuator has been actuated, the second switch to close to allow power to be provided from the supercapacitor to the load device to perform the burst operation.
27. (New) The battery pack powered device of claim 26, wherein the controller is further configured to determine that an actuator has been actuated.
11. The electrical combination of claim 1, wherein the electronic processor is configured to:
determine that the voltage of the supercapacitor is greater than or equal to a burst voltage threshold;
control, in response to determining that the voltage of the supercapacitor is greater than or equal to the burst voltage threshold, the first switch to open to prevent power from being provided by the power source to the supercapacitor;
determine that an actuator of the load device has been actuated; and
control, in response to determining that the actuator has been actuated, the second switch to close to allow power to be provided from the supercapacitor to the load device to perform the burst operation.
28. (New) The battery pack powered device of claim 27, wherein the controller is further configured to control the second switch to allow power to be provided from the at least one capacitor to the power output in response to determining that the actuator has been actuated.
11. The electrical combination of claim 1, wherein the electronic processor is configured to:
determine that the voltage of the supercapacitor is greater than or equal to a burst voltage threshold;
control, in response to determining that the voltage of the supercapacitor is greater than or equal to the burst voltage threshold, the first switch to open to prevent power from being provided by the power source to the supercapacitor;
determine that an actuator of the load device has been actuated; and
control, in response to determining that the actuator has been actuated, the second switch to close to allow power to be provided from the supercapacitor to the load device to perform the burst operation.
29. (New) The battery pack powered device of claim 25, wherein the controller is further configured to control the second switch to prevent power from being provided from the at least one capacitor to the power output in response to determining that the voltage of the at least one capacitor is less than the voltage threshold.
12. The electrical combination of claim 1, wherein the electronic processor is configured to:
determine that the voltage of the supercapacitor is less than a burst voltage threshold;
control, in response to determining that the voltage of the supercapacitor is less than the burst voltage threshold, the second switch to open to prevent power from being provided from the supercapacitor to the load device; and
control, in response to determining that the voltage of the supercapacitor is less than the burst voltage threshold, the first switch to close to allow power to be provided from the power source to charge the supercapacitor.
30. (New) The battery pack powered device of claim 29, control the first switch to allow power to be provided from the battery pack to the at least one capacitor to charge the at least one capacitor in response to determining that the voltage of the at least one capacitor is less than the voltage threshold.
12. The electrical combination of claim 1, wherein the electronic processor is configured to:
determine that the voltage of the supercapacitor is less than a burst voltage threshold;
control, in response to determining that the voltage of the supercapacitor is less than the burst voltage threshold, the second switch to open to prevent power from being provided from the supercapacitor to the load device; and
control, in response to determining that the voltage of the supercapacitor is less than the burst voltage threshold, the first switch to close to allow power to be provided from the power source to charge the supercapacitor.
31. (New) The battery pack powered device of claim 30, wherein the controller is further configured to control the first switch using a pulse-width modulation ("PWM") signal.
13. The electrical combination of claim 1, wherein the electronic processor is configured to control the first switch using a pulse width modulation (PWM) signal to control charging of the supercapacitor.
32. (New) The battery pack powered device of claim 21, wherein the battery pack powered device is one of a nailer, a reciprocating saw, a circular saw, and a drill.
15. The electrical combination of claim 1, wherein the load device is at least one of a nailer, a reciprocating saw, a circular saw, and a drill.


33. (New) The battery pack powered device of claim 21, wherein the power output is configured to be connected to a jumpstarting device used to start a vehicle engine.
16. The electrical combination of claim 1, wherein the load device is a jumpstarting device used to start a vehicle engine.
34. (New) A method of controlling a battery pack powered device, the method comprising: determining, using a controller, whether a voltage of a capacitor is greater than or equal to a voltage threshold; controlling, using the controller, a first switch to prevent power from being provided by a battery pack to the capacitor in response to determining that the voltage of the capacitor is greater than or equal to the voltage threshold, the first switch being connected between the battery pack and the capacitor; determining, using the controller, that an actuator of has been actuated; and controlling, using the controller, a second switch to allow power to be provided from the capacitor to a power output in response to determining that the actuator has been actuated, the second switch being connected between the capacitor and the power output.
17. A method of powering a burst operation of a load device, the method comprising:
determining, with an electronic processor, that a voltage of a supercapacitor is greater than or equal to a burst voltage threshold;
controlling, with the electronic processor and in response to determining that the voltage of the supercapacitor is greater than or equal to the burst voltage threshold, a first switch to open to prevent power from being provided by a power source to the supercapacitor, the first switch being between the power source and the supercapacitor;
determining, with the electronic processor, that an actuator of the load device has been actuated; and
controlling, with the electronic processor and in response to determining that the actuator has been actuated, a second switch to close to allow power to be provided from the supercapacitor to the load device to perform the burst operation, the second switch being between the supercapacitor and the load device.
35. (New) The method of claim 34, further comprising powering a motor with power from the battery pack when a load is below a threshold.
19. The method of claim 17, further comprising:
powering, with the power source, a motor of the load device when a load is below a threshold; and
powering, with the supercapacitor, the motor of the load device when the load is above the threshold.


36. (New) The method of claim 35, further comprising powering the motor with power from the capacitor when the load is greater than the threshold.
19. The method of claim 17, further comprising:
powering, with the power source, a motor of the load device when a load is below a threshold; and
powering, with the supercapacitor, the motor of the load device when the load is above the threshold.
37. (New) The method of claim 34, wherein the battery pack powered device is one of a nailer, a reciprocating saw, a circular saw, and a drill.
15. The electrical combination of claim 1, wherein the load device is at least one of a nailer, a reciprocating saw, a circular saw, and a drill.
38. (New) A battery pack powered device comprising: a circuit configured to provide a power output, the circuit including: a capacitor, a first switch connected to the capacitor, the first switch operable to control whether power is provided from a battery pack to charge the capacitor, and a second switch connected to the capacitor, the second switch operable to control whether power is provided from the capacitor to a power output; and a controller configured to control the first switch and the second switch based on a voltage of the capacitor.
1. An electrical combination for powering a load device, the electrical combination comprising:
a burst circuit configured to provide power to the load device to perform a burst operation, the burst circuit including
a supercapacitor,
a first switch between a power source and the supercapacitor and operable to control whether power is provided from the power source to charge the supercapacitor, and
a second switch between the supercapacitor and the load device and operable to control whether power is provided from the supercapacitor to the load device; and
an electronic processor configured to control the first switch and the second switch based at least in part on a voltage of the supercapacitor.
39. (New) The battery pack powered device of claim 38, wherein the battery pack powered device is one of a nailer, a reciprocating saw, a circular saw, and a drill.
15. The electrical combination of claim 1, wherein the load device is at least one of a nailer, a reciprocating saw, a circular saw, and a drill.
40. (New) The battery pack powered device of claim 39, further comprising a motor, wherein the motor is configured to: receive power from the battery pack when a load is below a threshold, and receive power from the capacitor when the load is greater than the threshold.
19. The method of claim 17, further comprising:
powering, with the power source, a motor of the load device when a load is below a threshold; and
powering, with the supercapacitor, the motor of the load device when the load is above the threshold



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846